DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 199 and 200 are objected to for being duplicate claims. 
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78, 195-197 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 78, the limitation “optionally further comprises at least one of: a signal output component, a microprocessor, a storage medium component, and a power source” is unclear because a skilled artisan would not reasonably know the scope of the claim based on the word “optionally”. 
For the purpose of examination, the features which are “optionally” provided in the claim are interpreted not to be positively recited structure.
Regarding claims 195 and 197, the limitation “the two or more segments” lacks antecedent basis. For purposes of examination, the claim will be interpreted to depend from claim 194.
Regarding claim 196, the limitation “the at least one locking member” lacks antecedent basis. For purposes of examination, the claim will be interpreted to depend from claim 195. 
Regarding claim 198, the limitation “the two or more projections” lacks antecedent basis in the claim. Further, the limitation “further comprising at least two further comprising two or more tabs…” contains one or more typographical errors rendering the claim unclear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inkpen et al (U.S. Pub. 2001/0044606 A1, hereinafter “Inkpen”).
Regarding claims 19 and 20, Inkpen discloses a positioning apparatus 1 (Figs. 1, 2, and 4) for guiding an injection device (such as a syringe 6) relative to a target surface, the apparatus comprising: 
a housing 2 (Fig. 1a) comprising a body 4 (Fig. 1a) having a generally conical shape (shown in Fig. 1a and described in para [0023] as a “frusto-conical base 4”), said body comprising a base portion (in the vicinity of periphery 5 which contacts the target skin surface), an apex portion (the opposite end of the base where retaining collar 9 is located), an outer surface (the exterior surface of the base 4) and an inner surface (the inner surface that surrounds needle 12), wherein an aperture (through which a collar 9 is introduced when the syringe is moved downward, as shown in Fig. 1b) which the is defined at the apex portion (i.e., the aperture is at the top portion of the base 4 adjacent the collar 9); 

such that when the outer surface of the body is positioned against the target surface, the injection device contacts the target surface through the aperture at the predetermined angle (as illustrated in Fig. 1b and 4b when the needle 12 of the injection device 6 is inserted into the target skin surface).

Claim 155 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al (U.S. Pub. 2012/0016312 A1, hereinafter “Brown”).
Regarding claim 155, Brown discloses a positioning apparatus 100 (Fig. 1A) for guiding an injection device relative to a target surface having a representative plane, the apparatus comprising: 
a housing 110 (Fig. 3A) comprising a stabilizing surface (such as the underside of the housing 110 illustrated in Fig. 4A), a guiding member 120 (Fig. 3A) configured to receive and guide an injection device 102 (Fig. 4B) to a target surface at a first angle (see Fig. 4B illustrating the angle at which the injection device 102 is situated to the planar surface of the target area where the stabilizing surface rests; see also para 
wherein the housing comprises a first receiving member and a second receiving member (members 114; see Fig. 3A), the first and second receiving members each configured to receive a first and second finger of a user, respectively, and 
wherein when the stabilizing surface is against the target surface, the first and second receiving members are used to manipulate the apparatus at the target location (see para [0033] disclosing that the members 114 are recesses on one of more sides of the guiding member 120 that provide a grip for the fingers of a medical practitioner or other user to “handle the base”; this is understood to include manipulating the apparatus at the target location).
Regarding claim 156, Brown discloses that wherein the stabilizing surface comprises a flexible material (see para [0036] disclosing that the base material, which includes the stabilizing surface, is preferably made of a flexible material such as silicone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Inkpen et al (U.S. Pub. 2001/0044606 A1) in view of Ng (U.S. Pat. 5,100,387, hereinafter “Ng”).
Regarding claim 54, it is noted that Inkpen does not appear to disclose the claimed attachment component.
Ng discloses a positioning apparatus 150 (Fig. 9) for guiding an injection device 10 (Fig. 8) relative to a target surface having a representative plane, a housing defining a channel 120 (Figs. 8-9) wherein said housing comprises a stabilizing surface 101 (Figs. 8-10) configured to abut the target surface to stabilize an injection according to said first angle, and at least a portion of the stabilizing surface comprises an attachment 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Inkpen according to the teaching in Ng, in order to more stably secure the positioning apparatus to the skin.

Claims 76-79, 89, 91, 93 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Inkpen et al (U.S. Pub. 2001/0044606 A1) in view of Schoepp (U.S. Pub. 2013/0066232 A1, hereinafter “Schoepp”).
Regarding claims 76-79, 91, 93 and 94, it is noted that Inkpen does not appear to disclose the claimed sensor and the intended use of the positioning apparatus and/or the injection device being associated with an information sending, detecting and/or receiving component configured to receive information or send information about the injection device and/or the housing related to a condition of the injection device and/or the housing. Further, Inkpen does not disclose a visual indicator (such as a light or other marking) configured to provide correct angular alignment of the injection device relative to the target surface when the injection device is aligned with the visual indicator.
Schoepp discloses a positioning apparatus for positioning an instrument in the body, comprising a sensor on the positioning apparatus that enables the positioning apparatus to be associated with an information sending, detecting and/or receiving component receive information or send information about the injection device and/or the housing, such as the angle of use, and to output a light or making based visual indicator to a display about an angle indication, related to a condition of the injection device 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Inkpen according to the teaching in Schoepp, in order to automatically provide specific information to a user about the positioning of the instrument and to control the instrument automatically.

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Inkpen et al (U.S. Pub. 2001/0044606 A1) in view of Jenkins et al (U.S. Pub. 2009/0171184 Al, hereinafter "Jenkins”").
Regarding claim 86, it is noted that Inkpen does not appear to disclose pre-programmed information about an injection device and/or a medicament. 
Jenkins discloses a positioning apparatus for a medical instrument, comprising a unique identification component such as a label or tag (para [0073]) which comprises information about a medicament, configured to be read by a unique identification reader associated with the injection device. The information to be read is interpreted to be preprogrammed information about the medicament.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Inkpen according to the teaching in Jenkins, in order to ensure that the correct medication was delivered to the patient.

Claim 193 is rejected under 35 U.S.C. 103 as being unpatentable over Inkpen et al (U.S. Pub. 2001/0044606 A1) in view of Mathias (U.S. Pat. 7,566,327 B2, hereinafter “Mathias”).
Regarding claim 193, Inkpen discloses an injection assistive apparatus for guiding an injection device relative to a target surface having a representative plane, the apparatus comprising: 
a housing 2 (Fig. 1a) defining a channel 14 (Fig. 1a) configured to receive an injection device 5 (Fig. 1a) configured to form an angle between a longitudinal axis of the channel and the representative plane of the target surface (such as an angle of 90 degrees in Figs. 1a-1b and less than 90 degrees in Fig. 4), so as to guide the injection device through the channel to the target surface at the angle (see Fig. 1b and Fig. 4b), wherein the housing comprises a body comprising a distal end and a proximal end and defines a longitudinal opening for receiving an injection device into the channel; 
a guiding shuttle 3 (Fig. 1a) associated with the housing configured to receive at least a portion of the injection device (as shown in Fig. 1a), wherein the guiding shuttle moves relative to the housing in a first direction toward the target surface (as shown in Fig. 1b or 4b) and in a second direction away from the target surface (as shown in Fig. 1a or 4a; it is interpreted that the guiding shuttle can move in either direction)so as to guide the injection device along the longitudinal axis of the channel; and 
a base 4 (shown in Fig. 1a and described in para [0023] as a “frusto-conical base 4”) associated with the body distal end comprising a base open region (where the base is open to contact the target surface of the skin).

Mathias discloses an injection assistive apparatus having a base 58 (Fig. 10) and a flap portion (i.e., end cap 80 and hinge 82 to which the end cap 80 connects with the base; see Fig. 10) extending from a base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device (i.e., the flap portion folds closed over the hinge to a closed state to shield a needle 12 within the device; see col. 5, lines 43-52).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Inkpen according to the teaching in Mathias, so as to provide a flap portion extending from the base open region, in order to close the opening to the base to prevent access to the interior of the needle which may be contaminated or pose a danger to the user.

Claims 193-196 are rejected under 35 U.S.C. 103 as being unpatentable over Inkpen et al (U.S. Pub. 2001/0044606 A1) in view of Lambert (U.S. Pat. 9,308,322 B2, hereinafter “Lambert”).
Regarding claim 193, Inkpen discloses an injection assistive apparatus for guiding an injection device relative to a target surface having a representative plane, the apparatus comprising: 
a housing 2 (Fig. 1a) defining a channel 14 (Fig. 1a) configured to receive an injection device 5 (Fig. 1a) configured to form an angle between a longitudinal axis of 
a guiding shuttle 3 (Fig. 1a) associated with the housing configured to receive at least a portion of the injection device (as shown in Fig. 1a), wherein the guiding shuttle moves relative to the housing in a first direction toward the target surface (as shown in Fig. 1b or 4b) and in a second direction away from the target surface (as shown in Fig. 1a or 4a; it is interpreted that the guiding shuttle can move in either direction)so as to guide the injection device along the longitudinal axis of the channel; and 
a base 4 (shown in Fig. 1a and described in para [0023] as a “frusto-conical base 4”) associated with the body distal end comprising a base open region (where the base is open to contact the target surface of the skin).
It is noted that Inkpen does not appear to disclose at least one flap portion extending from the base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device. Inkpen does not disclose the flap portions as recited in claims 194-196. 
Lambert discloses an injection assistive apparatus having a base 202 (Fig. 2) and a flap portion 222 (Fig. 2) extending from a base open region, wherein the at least one flap portion 216, 218 folds from an open state to a closed state to shield a needle associated with the injection device (see col. 5, lines 32-38 describing the flap portions which fold along a hinge 220 to attach to one another and shield the user from the sharp 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Inkpen according to the teaching in Lambert, in order to protect the user from the sharp tip of the needle (see Lambert at col. 1, lin3 53 to col. 2, line 10).

Claim 193 and 198 are rejected under 35 U.S.C. 103 as being unpatentable over Arce (U.S. Pat. 3,612,051, hereinafter “Arce”) in view of Mathias (U.S. Pat. 7,566,327 B2, hereinafter “Mathias”).
Regarding claim 193, Arce discloses an injection assistive apparatus for guiding an injection device relative to a target surface having a representative plane, the apparatus comprising: 
a housing (combination of base 32, body 10 and upper collar 11’; see Fig. 3) defining a channel (the open space within the housing 10; see Fig. 3) configured to receive an injection device 17 (Fig. 3) configured to form an angle between a longitudinal axis of the channel and the representative plane of the target surface (such as an angle of 90 degrees as illustrated in Fig. 3), so as to guide the injection device through the channel to the target surface at the angle, 
wherein the housing comprises a body 
a guiding shuttle 13 (Fig. 3) associated with the housing configured to receive at least a portion of the injection device (as shown in Fig. 3, the guiding shuttle receives projections 18 of the injection device and a longitudinal channel within the guiding shuttle receives the barrel of the injection device), wherein the guiding shuttle moves relative to the housing in a first direction toward the target surface (as shown in Figs. 3-4, the shuttle is moved within the channel of the body 10 toward the target surface) and in a second direction away from the target surface (it is interpreted that the guiding shuttle can move in either direction) so as to guide the injection device along the longitudinal axis of the channel; and 
a base 32 (Fig. 3) associated with the body distal end comprising a base open region (i.e., the bottom opening of the base 32).
It is noted that Arce does not appear to disclose at least one flap portion extending from the base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device.
Mathias discloses an injection assistive apparatus having a base 58 (Fig. 10) and a flap portion (i.e., end cap 80 and hinge 82 to which the end cap 80 connects with the base; see Fig. 10) extending from a base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device (i.e., the flap portion folds closed over the hinge to a closed state to shield a needle 12 within the device; see col. 5, lines 43-52).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Carson according to the teaching in Mathias, so as to provide a flap portion extending from the base open region, in order to close the opening to the base 
Regarding claim 198, Arce discloses two or more tabs 16 (Fig. 4) extending from the housing and positioned such that squeezing the two or more projections facilitates entry of the injection device into the channel (i.e., squeezing the two projections 16 away from one another, as illustrated in Fig. 8, facilitates entry of the injection device projections 18 into the guiding shuttle; see also col. 3, lines 2-17).

Claim 193, 199 and 200 are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al (U.S. Pat. 5,241,969) in view of Mathias (U.S. Pat. 7,566,327 B2, hereinafter “Mathias”).
Regarding claim 193, Carson discloses an injection assistive apparatus for guiding an injection device relative to a target surface having a representative plane, the apparatus comprising: 
a housing (combination of guides 12 and holder 18; see Fig. 1) defining a channel (the space between guides 12; Fig. 2) configured to receive an injection device 42 (Fig. 1) configured to form an angle between a longitudinal axis of the channel and the representative plane of the target surface (such as an angle of 90 degrees in Figs. 3-7 but which may be altered as shown in Fig. 8), so as to guide the injection device through the channel to the target surface at the angle (see Figs. 3-4; the movement of handle 10 moves a shuttle 14 downward to also shift the holder 18 downward), wherein the housing comprises a body 18 (Fig. 1) comprising a distal end and a proximal end 
a guiding shuttle 14 (Fig. 1) associated with the housing configured to receive at least a portion of the injection device (as shown in Fig. 1, the guiding shuttle receives the plunger 38 of the injection device 42), wherein the guiding shuttle moves relative to the housing in a first direction toward the target surface (as shown in Figs. 3-4) and in a second direction away from the target surface (it is interpreted that the guiding shuttle can move in either direction) so as to guide the injection device along the longitudinal axis of the channel; and 
a base 32 (Fig. 2) associated with the body distal end comprising a base open region (i.e., the bottom opening of the base 32).
It is noted that Inkpen does not appear to disclose at least one flap portion extending from the base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device.
Mathias discloses an injection assistive apparatus having a base 58 (Fig. 10) and a flap portion (i.e., end cap 80 and hinge 82 to which the end cap 80 connects with the base; see Fig. 10) extending from a base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device (i.e., the flap portion folds closed over the hinge to a closed state to shield a needle 12 within the device; see col. 5, lines 43-52).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Carson according to the teaching in Mathias, so as to provide a flap portion extending from the base open region, in order to close the opening to the base 
Regarding claims 199 and 200, Carson discloses that the base is pivotable relative to the housing body to adjust the angle between a longitudinal axis of the channel and the representative plane of the target surface (see Fig. 8 and col. 5, lines 51-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/07/2021